          Case 1:18-cr-03323-JCH Document 19 Filed 01/28/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEW MEXICO

                                          Clerk’s Minutes
                              Before the Honorable Scott W. Skavdahl
Case No. cr 18-3323 JCH                               Date: 1/28/19
Title: USA v. Jansen Peshlakai
Courtroom Clerk: J. Gonzales                          Court Reporter: Paul Baca
Court in Session: 3:22 p.m.                           Court in Recess: 3:46 p.m.
Interpreter:
Type of Hearing: APPEAL OF MAGISTRATE’S DETENTION ORDER [13] - DENIED
Total Court Time: 24 minutes
Court’s Rulings/Disposition:
Attorney’s Present for Plaintiff(s)                   Attorney’s Present for Defendant(s):
Allison Jaros                                         Edward Bustamante


Proceedings:
3:22 p.m. Court in session. Counsel enter appearances.
Mr. Bustamante argues in support of release to La Posada.
Ms. Jaros argues in opposition to release.
Mr. Bustamante continues argument in support of release to La Posada.
Court finds that there is no condition or set of conditions that will permit release of defendant –
danger to the community.
3:46 p.m. Court in recess.
